Name: Commission Regulation (EEC) No 703/83 of 28 March 1983 concerning the stopping of fishing for mackerel by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 82/ 12 Official Journal of the European Communities 29. 3 . 83 COMMISSION REGULATION (EEC) No 703/83 of 28 March 1983 concerning the stopping of fishing for mackerel by vessels flying the flag of Denmark VIII have reached the quota allocated ; whereas Denmark, on 25 February 1983, stopped fisheries and landings of mackerel of this stock as from 4 March 1983 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 172/83 of 25 January 1983 fixing for certain fish stocks and groups of fish stocks occuring in the Community's fishing zone, total allowable catches for 1982, the share of these catches available to the Community, the alloca ­ tion of that share between the Member States and the conditions under which the total allowable catches may be fished (2) fixes quotas for the Member States ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix, by Regulation, the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas catches of mackerel by vessels flying the flag of Denmark in waters of ICES divisions VI, VII and HAS ADOPTED THIS REGULATION : Article 1 Catches of mackerel in ICES divisions VI, VII and VIII by vessels flying the flag of Denmark or regis ­ tered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1983 . Fishing for mackerel in ICES Divisions VI, VII and VIII, as well as in the transhipment and landing of mackerel fished in those divisions, by vessels flying the flag of Denmark or registered in Denmark are prohibited. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 4 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220 , 29 . 7 . 1982, p . 1 . (2 OJ No L 24, 27. 1 . 1983 , p . 30 .